 1
                                                                     JS-6
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
     MARQUISE CALIZ,                   ) NO. CV 18-3021-JLS (KS)
11                                     )
                  Plaintiff,
12                                     )
          v.                           ) JUDGMENT
13                                     )
14   DEPUTY ARGUETA, et al,            )
                                       )
15                   Defendants.       )
16   _________________________________ )
17
18         Pursuant to the Court’s Order Accepting Findings and Recommendations of United
19   States Magistrate Judge,
20
21        IT IS ADJUDGED that this action is dismissed without prejudice.
22
23   DATED: July 2, 2019
24                                             _____________________________________
25                                                    JOSEPHINE L. STATON
                                                 UNITED STATES DISTRICT JUDGE
26
27
28

                                               1
